        Case 8:17-cv-01596-PJM Document 154 Filed 12/19/18 Page 1 of 2



                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Greenbelt Division

 THE DISTRICT OF COLUMBIA and
 THE STATE OF MARYLAND,



        v.
                                                       Civil Action No. 8:17-cv-01596-PJM
 DONALD J. TRUMP, President of the United
 States of America, in his official and in his
 individual capacity,



       NOTICE OF VOLUNTARY DISMISSAL OF DONALD J. TRUMP, IN HIS
       INDIVIDUAL CAPACITY, PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs the

District of Columbia and the State of Maryland voluntarily dismiss without prejudice the above-

captioned action against Donald J. Trump in his individual capacity to allow the claims against

President Trump in his official capacity to move forward expeditiously. This notice of dismissal

is being filed with the Court before service of either an answer or a motion for summary judgment

by Defendant Donald J. Trump in his individual capacity. This notice shall not pertain to the

claims brought against Defendant Donald J. Trump in his official capacity.
         Case 8:17-cv-01596-PJM Document 154 Filed 12/19/18 Page 2 of 2




Dated: December 19, 2018                 Respectfully submitted,


THE STATE OF MARYLAND                    THE DISTRICT OF COLUMBIA

BRIAN E. FROSH                           KARL A. RACINE
Attorney General of Maryland             Attorney General for the District of Columbia
STEVEN M. SULLIVAN                       NATALIE O. LUDAWAY
Solicitor General                        Chief Deputy Attorney General
Federal Bar No. 24930                    Federal Bar No. 12533

/s/ Leah J. Tulin                        /s/ Stephanie E. Litos
LEAH J. TULIN                            STEPHANIE E. LITOS*
Federal Bar No. 20083                    Assistant Deputy Attorney General
Assistant Attorney General               Civil Litigation Division
200 Saint Paul Place, 20th Floor         441 Fourth Street, N.W.
Baltimore, Maryland 21202                Washington, D.C. 20001
T: (410) 576-6962                        T: (202) 724-6650
F: (410) 576-6955                        F: (202) 741-0647
ltulin@oag.state.md.us                   stephanie.litos@dc.gov

NORMAN L. EISEN                          JOSEPH M. SELLERS
Federal Bar No. 09460                    Federal Bar No. 06284
neisen@citizensforethics.org             jsellers@cohenmilstein.com
LAURA C. BECKERMAN*                      CHRISTINE E. WEBBER*
lbeckerman@citizensforethics.org         Cohen Milstein Sellers & Toll PLLC
STUART C. MCPHAIL*                       1100 New York Avenue, N.W.
smcphail@citizensforethics.org           Washington, D.C. 20005
Citizens for Responsibility and Ethics   T: (202) 408-4600
  in Washington
1101 K Street, N.W., Suite 201
Washington, D.C. 20005                   Attorneys for Plaintiffs
T: (202) 408-5565
F: (202) 588-5020                        *admitted pro hac vice

DEEPAK GUPTA*
deepak@guptawessler.com
DANIEL TOWNSEND*
Gupta Wessler PLLC
1900 L Street, N.W.
Washington, D.C. 20009
T: (202) 888-1741
